February 18, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 defines a “A method of converting a Soft Seating Convertible Chair into a table and vice versa…..”.  However, the preamble of claims 15-20 read “The Soft Seating Convertible Char of claim …..”.  The preamble of claims 15-20 needs to read as  - - The method of converting a Soft Seating Convertible Chair into a table and vice versa of claim .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kyrou (EP 0420782 A1) in view of Stattler (U.S. Patent No. 2,705,994).

    PNG
    media_image1.png
    375
    262
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    365
    270
    media_image2.png
    Greyscale



a body having a seat and a front side and a back side spaced apart along a longitudinal direction;
and a structure T that can be positioned to create or provide a pair of side armrests spaced apart along a transverse direction perpendicular to the longitudinal direction;

wherein the seat is positioned between the armrests and configured to support the position of a seated person, and wherein the armrests are capable of being attached to opposite and lateral sides of the seat;
a plurality of separating common zippers embedded on either side of the chair and configured to attach the back side to the seat and the armrests of the chair body (see the abstract whre it reads “Its parts, the base (see figures 2, 3) and upper part (see figures 4, 5), are connected by means of dividing zippers”) but does not teach that the back side of the body is hinged and capable of pivoting about a generally horizontal pivot axis extending along the transverse direction so that the plurality of separating common zippers and the pivoting back side of the chair can be used to convert the chair into a table or vice versa.


    PNG
    media_image3.png
    241
    225
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    215
    195
    media_image4.png
    Greyscale

However, Stattler teaches the concept of putting a pair of side armrests 12 spaced apart along a transverse direction perpendicular to the longitudinal direction; wherein the seat is positioned between the armrests and configured to support the position of a seated person, and wherein the armrests are further attached to opposite and lateral sides of the seat, as well as the back side of the body 13 being hinged and capable of pivoting about a generally horizontal pivot axis extending along the transverse direction.  It would have been obvious and well within the level of ordinary skill in the art to modify the convertible chair, as taught by Kyrou, to include armrests on opposite sides of the seat so that a person sitting in the convertible chair can rest both arms on an armrest if desired.  It would have also been obvious to provide the convertible chair with a hinged backrest that is foldable over the seat of the convertible chair, s that the convertible chair could be used as an ottoman or a table. 
As for Claim 2, Kyrou teaches that the body further comprises an outer shell filled with an inner material.
As for Claims 3*4, Kyrou teaches that the outer shell and the inner material further comprise a textile material and shredded foam, respectively See the Abstract where it reads “The multiple use diagonal anatomical armchair is an armchair made of a non-porous covering .

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 6-14 are allowed.

Claims 15-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach the internal baffles positioned at a predetermined location within the armrests and the back side of the chair body; and a plurality of webbing straps attached at opposite ends of the chair body in proximity to the armrests, as defined in claims 5-6 and 14.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/            Primary Examiner, Art Unit 3636